         Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 1 of 25




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

______________________________
                              )
CAIUS VEIOVIS,                )
                              )
      Petitioner,             )
                              )
v.                            )                Civil Action No. 4:18-cv-11632-TSH
                              )
SUPERINTENDENT                )
COLETTE GOGUEN,               )
                              )
      Respondent.             )
                              )
______________________________)

          RESPONDENT’S MEMORANDUM IN OPPOSITION TO PETITION

       The respondent hereby files this memorandum of law in opposition to the habeas corpus

petition filed by the petitioner, Caius Veiovis, an inmate at the North Central Correctional

Institution in Gardner, Massachusetts. The petitioner challenges his convictions in a

Massachusetts state court of three counts each of first-degree murder on a theory of deliberate

premeditation, of kidnapping and of intimidation of a witness. A jury convicted the petitioner

after hearing evidence that he participated in the kidnapping and killing of David Glasser,

Edward Frampton and Robert Chadwell of Pittsfield in August of 2011, in an effort to prevent

Glasser from testifying at the upcoming trial of a co-venturer, Adam Hall.

       The petitioner’s single habeus claim – that there was insufficient evidence to support the

convictions - was rejected by the Massachusetts Supreme Judicial Court (“SJC”) in a thorough

opinion. The SJC’s adjudication of that claim neither was contrary to nor involved an

unreasonable application of clearly established United States Supreme Court precedent.




                                                 1
         Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 2 of 25




Accordingly, the claim provides no valid basis for habeas corpus relief, and the petition should

be denied in its entirety

I.     BACKGROUND

       A.      The Kidnappings and Murders

       This factual recitation is taken from the SJC’s decision. Facts stated by the SJC or

otherwise found by state courts are entitled to the statutory presumption of correctness described

infra, Section II.A.1. See 28 U.S.C. § 2254(e)(1).

       The SJC stated as follows:

       The circumstances leading up to the killings began in July, 2009, when Hall beat
       Glasser with a baseball bat because he believed that Glasser had stolen and sold
       motor vehicle parts that belonged to Hall. While Glasser was being interviewed
       by a State police trooper two days later, Hall threatened Glasser in a telephone
       call. The State police arrested Hall that day and recovered a baseball bat from
       Hall's vehicle.

       In July, 2010, while the charge against Hall of assault and battery by means of a
       dangerous weapon was pending, Hall concocted a scheme to discredit Glasser by
       framing him on a false kidnapping charge. As part of this scheme, a friend of
       Hall, Nicole Brooks, falsely reported to the police that Glasser kidnapped her and
       shot at her when she escaped; another friend of Hall, Scott Langdon, planted
       Brooks's wallet and a revolver in Glasser's truck, where they were found by police
       during a search of the truck. The scheme resulted in Glasser's arrest, but the police
       soon exonerated Glasser and brought criminal charges against Hall and those who
       participated with him in the scheme.

       The [petitioner] began spending time with Hall and [David] Chalue in the latter
       half of August, 2011. Hall was a “sergeant [at] arms” in a local chapter of the
       Hells Angels motorcycle club and was described as an “enforcer.” The
       [petitioner] was not a member of the Hells Angels, but there was evidence that he
       wanted to be. He began to wear a vest with a Hells Angels insignia on the front
       and kept a Hells Angels sticker in his Jeep and apartment. Hall told a witness in
       the [petitioner]'s presence of the possibility that the [petitioner] would get a
       motorcycle and become a prospective member of the Hells Angels. The
       [petitioner]'s employer told the police that the [petitioner] had wanted to establish
       credit because he wanted to buy a motorcycle and that “you cannot be in the Hells
       Angels without buying the motorcycle.”

       The time line of events before and after the killings is important in evaluating the

                                                 2
 Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 3 of 25




weight of the evidence implicating the [petitioner] as a participant in the killings.
On Friday, August 26, 2011, Hall picked up a friend, Katelyn Carmin, in the tan
Buick vehicle [FN 3] he had purchased earlier that month; the [petitioner] and
Chalue were with him. While driving around to various bars, Hall went into a
tirade about a person he called “Drummer Dave,” [FN4] who he said had robbed
him and then “snitched” on him. Hall said he was “going to kill that
motherfucker.” The [petitioner], along with Chalue, responded to Hall by assuring
him that Hall will “get him.” Later that evening, they drove to the Hells Angels
clubhouse in Lee, where they rode in an all-terrain vehicle. Hall told Carmin to be
careful because he needed the [petitioner] and Chalue for “a job.”

      [FN3] The Buick at other times during the trial was described as gold in
      color.

      [FN4] Andrew Johnston, a childhood friend of Robert Chadwell, testified
      that people often referred to David Glasser by his nickname, “Drummer
      Dave.”

On Saturday, Hall was seen outside the building where the [petitioner]'s girl
friend resided, talking to the [petitioner] while sitting in the girl friend's pickup
truck. In the early afternoon, Hall, Chalue, and the [petitioner] went to a party
held by the Springfield chapter of the Hells Angels at a tavern in Springfield; Hall
and the [petitioner] left the party together early in the afternoon and returned at
approximately 4:30 P.M. Hall, Chalue, and the [petitioner] left the tavern together
at approximately 6:30 P.M., and drove away in Hall's Buick. Later that evening,
Hall, Chalue, and the [petitioner] were at the Hells Angels clubhouse in Lee; they
left later to go to the [petitioner]'s house in Pittsfield. Hall drove to
the [petitioner]'s home in his own vehicle but first stopped at Steven Hinman's
home in Lenox. Hall showed Hinman a .45 semiautomatic pistol that he had in his
vest, as well as a “dog food bag” that contained a .44 Magnum revolver, a sawed-
off AR-15-type weapon, and a small revolver.

The [petitioner] and Chalue traveled to the [petitioner]'s home with two women,
Allyson Scace and Kayla Sewall, in Sewall's vehicle after stopping at a liquor
store. When Hall arrived at the [petitioner]'s home, he pulled the firearms out of
the dog food bag and asked the [petitioner] where he kept brake cleaner and
gloves. The [petitioner] directed him to a cabinet and went upstairs with Sewall.
While they were upstairs, Hall and Chalue disassembled and cleaned the firearms.
The [petitioner] asked Sewall to stay, but she declined and left with Scace at
approximately 9 P.M., leaving Hall, Chalue, and the [petitioner] alone in the
apartment.

The kidnapping of the three victims in Glasser's apartment in Pittsfield occurred
shortly before midnight that Saturday or early Sunday morning. Glasser's upstairs
neighbor asked Glasser to move his truck at approximately 10:30 P.M. that
Saturday, and saw the three victims (and a fourth man) in the kitchen of Glasser's

                                          3
 Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 4 of 25




apartment at that time. The last telephone call made from Chadwell's cellular
telephone was at 11:21 P.M. Shortly after midnight, the upstairs neighbor heard
banging from the front downstairs hallway, and heard the voices of Glasser and
Frampton, as well as some unfamiliar voices. Hall later told a friend, Rose
Dawson, that, when they arrived at Glasser's apartment, one of the victims was
using a computer and another was playing a video game.

The [petitioner]'s girl friend had returned from a hiking trip on Friday night and
was at her home on Saturday night. She made a telephone call to the [petitioner]'s
cellular telephone at 12:09 A.M. on Sunday, but the [petitioner] did not answer and
she left a voicemail message. She sent him a text message on his cellular
telephone at 1:20 A.M., but received no reply. She telephoned him again at 1:40
A.M., and again left a voicemail message after the call was not answered.
At approximately 1:30 A.M. on Sunday, Hall appeared at Dawson's home in
Pittsfield. He asked to borrow Dawson's cellular telephone, which she gave to
him; he said he would be back soon. He entered the passenger seat of a vehicle
described as a Jeep Wrangler [FN 5] and left; the [petitioner] owned a Jeep
Wrangler.


       [FN5] There was some confusion as to the color of the vehicle that was at
       Rose Dawson's residence at 1:30 A.M. Edwin Sutton, Rose's father
       described it as a Jeep Wrangler and testified that, although he was not
       sure, he thought it might have been yellow. Ocean Sutton, one of Edwin's
       daughters, described it as a green Jeep Wrangler. The defendant's Jeep is
       black.

Hall was next seen at a convenience store in Pittsfield at approximately 5:30 A.M.,
where he purchased three candy bars and a pack of cigarettes. Hall returned a few
minutes later and purchased a pack of Black and Mild cigars. The police seized
the [petitioner]'s Jeep seven days later and subsequently searched it; they found a
Black and Mild cigar wrapper inside. On September 12, in a search of the
[petitioner]'s apartment, to which he had recently moved, the police found four or
five Black and Mild cigar wrappers in a duffle bag.

The store clerk observed that Hall had mud on his shirt and that his boots and blue
jeans were wet, as was the cash he handed over to pay for the items. Tropical
Storm Irene had reached western Massachusetts during the night, bringing heavy
rain and high winds for much of the night and into the morning.

Shortly thereafter, Hall returned to the Dawson residence and parked his Buick on
the front lawn. The [petitioner]'s Jeep arrived behind the Buick. Hall walked from
the Buick to the Jeep and left in the Jeep.

At approximately 10:30 A.M., Hall returned to the Dawson residence with Chalue
and the [petitioner] in the [petitioner]'s Jeep, which Hall was driving. Hall, who

                                         4
 Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 5 of 25




was wet and not wearing shoes, asked Dawson and her friend, Alexandra Ely,
who was staying overnight with Dawson, to come to Hall's home to make
breakfast. Hall gave them money, which was soaking wet, and told them to buy
breakfast food and bleach; he also told them to wash their hands after handling the
money. As Dawson and Ely drove to a supermarket in Hall's Buick, Hall
telephoned Ely and told her to skip the bleach and not look in a bag in the vehicle.
They looked inside the bag and saw what looked like a “batting glove or golf
glove.”

When they arrived at Hall's house, the [petitioner]'s Jeep was parked in front;
Hall, Chalue, and the [petitioner] were inside. Hall returned Dawson's cellular
telephone to her and told her to delete her call log and tell no one that he had
borrowed it. Chalue was in bed, and the [petitioner] sat in a recliner “sleeping”
and looking “tired.” Dawson and Ely left later in Hall's Buick to return home.
Hall, Chalue, and the [petitioner] retrieved the Buick from Dawson's home later
that day.

At approximately 2 P.M., Hall arrived at the home of David Casey in Canaan,
New York, approximately eighteen miles from Pittsfield, in the Buick. Hall said
that he was having trouble with his vehicle and asked Casey if he knew anywhere
nearby where he could park it overnight. Casey called a friend, Alan Pavoni, who
agreed to let Hall park the vehicle in Pavoni's driveway in Becket. Hall then told
Casey that he had killed Glasser, as well as “a fat guy” and a black man who were
with Glasser. He explained that he had held Glasser down and pulled the trigger,
but the gun misfired. As he tried to rechamber another round, Glasser ran into the
woods. “Davey” ran after him and shot him, but did not kill him. “Davey”
brought Glasser back to Hall, who then shot him. Hall said the other two men
were stabbed to death. He said they thought the black man was dead and left him
but, when they came back, they saw him sitting on a log, moaning. Hall also said
that they “chopped [the victims] up,” and added that “one of the guys really
enjoyed torturing and cutting them up.” Hall noted that it was “raining very hard”
while this was happening.

Hall asked if Casey was still working with an excavator at a property in Becket,
and Casey said that he was. Hall then asked if Casey would do him a favor; he
wanted Casey to dig a hole to bury the bodies. Hall added that, if Casey did this
favor for him, he would not harm Langdon. [FN 6] Hall wanted to go with him to
dig the hole that day, but Casey said he would meet him there on Monday
morning.


       [FN6] David Casey testified that Scott Langdon was living with and
       planned to marry Casey's sister. Casey knew that Langdon was
       cooperating with the police regarding the pending charges against Hall.

Between 5 and 6 P.M., Hall drove his Buick to Pavoni's property and parked it

                                         5
 Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 6 of 25




there; another person was with him in the Buick. A “Jeep-like vehicle” also
arrived and picked up Hall.

Hall, Chalue, and the [petitioner] were seen late in the afternoon standing near the
[petitioner]'s Jeep in the parking lot of the apartment building in Pittsfield where
the [petitioner]'s girl friend resided.

Casey met Hall as scheduled at approximately 8:30 A.M. on Monday at Pavoni's
property. [FN 7] Hall was with a man he identified as “Davey,” whom Hall
assured Casey he could trust because the man was a member of the Aryan
Brotherhood, and a person had to kill someone to become a member; Casey
identified this man at trial as Chalue. Hall opened the trunk of the Buick and said
that it was “starting to smell.” Hall later drove the Buick to the property where
Casey kept the excavator. Casey used the excavator to dig a large hole, and Hall
opened the trunk and dropped a number of plastic garbage bags, which Hall said
contained body parts, into the hole.

       [FN7] The [petitioner] arrived for work as usual on Monday morning at
       the design firm where he was employed as a gardener.

On Monday afternoon, Hall and Chalue brought the Buick to a salvage yard and
sold it for scrap, where it was later placed in a crusher. The interior carpets were
coated with liquid, the back seat was mostly missing, and the carpet had been
removed from the trunk. On Sunday, September 4, Hall, Chalue, and the
[petitioner] drove past the salvage yard in the [petitioner]'s Jeep, and then drove
back in the other direction, arguably for the purpose of checking to see that Hall's
Buick had actually been crushed. After they were stopped by police at a nearby
gasoline station, the police seized and searched the Jeep, but found nothing of
evidentiary value.

On Friday, September 9, after Casey had revealed to police the location of the
bodies, the police dug up the plastic bags containing the victims' body parts. The
autopsy of the body parts revealed that all of the victims had been shot and
stabbed; their neck, arms, and legs had been removed, and two of the bodies had
been cut through the torso. Most of the dismemberment had been accomplished
by chopping or hacking with a sharp instrument such as a butcher knife.

On September 10, the [petitioner] was arrested and brought to the Pittsfield police
station. At the station, a State police lieutenant told the [petitioner] that he was
protecting a “rat,” referring to Hall, because Hall had offered to cooperate with
the Federal Bureau of Investigation regarding the Hells Angels clubhouse in Lee a
year earlier. As the [petitioner] was walking back to his cell, the [petitioner] said
to Chalue, “[Y]ou hear what they're saying about our partner? They're saying he's
a stoolie.”

On September 12, the police executed search warrants at two apartments in the

                                         6
         Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 7 of 25




       same building in Pittsfield: an apartment where the [petitioner] lived and an
       apartment from which he had recently moved. In the apartment where he lived,
       among other items that will be described later in this opinion, the police found a
       September 6 edition of a newspaper with an article describing the disappearance
       of the three victims, and an article dated September 8, describing the search for
       the missing men.

Commonwealth v. Veiovis, 477 Mass. 472, 474-479 (2017) (Gants, C.J.).

       B.      The State-Court Proceedings

       On October 6, 2011, a Berkshire County, Massachusetts, grand jury indicted the

petitioner on three counts each of murder, kidnapping and intimidation of a witness arising from

the events described above. SA Ex.1/1-5,7.1 The petitioner was tried before the Honorable

Jeffrey Kinder and a jury beginning on September 5, 2014. Id. at 6, 14-16. After twelve days of

trial and six days of deliberation, the jury found the petitioner guilty of all charges. Id. at 14-16.

On September 29, 2014, Justice Kinder, as required by state law, sentenced him to life in prison

without possibility of parole. Id. at 16; M.G.L. c. 265, § 2(a). That same day, the petitioner filed

a notice of appeal. SA Ex. 1/16.

       The SJC entered the petitioner’s appeal on its docket on December 15, 2015.2 SA Ex.2/1.

On July 19, 2017, the SJC affirmed his convictions. Veiovis, 477 Mass. at 474. The SJC

rejected, inter alia, the petitioner’s claim that the evidence in support of his convictions was



1
  The supplemental answer filed by the respondent on September 15, 2020, is referred to as SA
[exhibit number]/[page]. Other documents filed in this Court are referred to by docket number as
Doc. No. __.
2
  Appeals from first-degree murder convictions in Massachusetts are heard directly by the SJC in
the first instance. See M.G.L. c. 211A, § 10 (carving out exception for first-degree murder cases
in establishing appellate jurisdiction of Massachusetts Appeals Court). In such instances “the
entry in the [SJC] shall transfer to that court the whole case for its consideration of the law and
the evidence. Upon such consideration the court may, if satisfied that the verdict was against the
law or the weight of the evidence, or because of newly discovered evidence, or for any other
reason that justice may require (a) order a new trial or (b) direct the entry of a verdict of a lesser
degree of guilt, and remand the case to the superior court for the imposition of sentence.”
M.G.L. c. 278, § 33E.
                                                   7
         Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 8 of 25




insufficient. Id. at 479-481. The Court also concluded that the verdicts of murder in the first

degree are fully consonant with justice and declined to exercise its authority under [M.]G.L. c.

278, § 33E.” Veiovis, 477 Mass. at 489-490.

        The respondent provides additional facts regarding the trial and the SJC’s decision in the

relevant sections of the Argument below.

        C.      The Petitioner’s Habeas Corpus Action

        The petitioner commenced the instant habeas corpus action on August 2, 2018. Doc. No.

1. In his petition, he asserted a single claim for relief: that his “[c]onviction violated [his] right

to due process where the evidence was legally insufficient to support the verdict[s] of guilty. Id.

at 5. As supporting facts he stated:

        No witness identified the petitioner as a participant in the charged offenses. No
        circumstantial or forensic evidence linked him to the crimes. The verdict was based
        entirely on speculation that fell short of establishing his guilt on the charged offenses.


        Id. The petitioner filed a memorandum in support of the claim in his petition on

November 15, 2020. Id.

        The respondent now files this memorandum in opposition to the petition.

II.     ARGUMENT

        A.      Certain Well-Established, General Standards Must Be Applied in Assessing
                the Petitioner’s Entitlement to Relief.

        As this Court considers the petitioner’s claims for habeas corpus relief, it should be

guided by certain familiar legal doctrines.

                1.      State-court factual determinations, including implicit findings, are
                        entitled to a presumption of correctness that the petitioner cannot
                        overcome without clear and convincing evidence.




                                                   8
         Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 9 of 25




        As referenced above, in this “proceeding instituted by an application for a writ of habeas

corpus by a person in custody pursuant to the judgment of a State court, a determination of a

factual issue made by a State court shall be presumed to be correct,” and the petitioner has “the

burden of rebutting the presumption of correctness by clear and convincing evidence.”

28 U.S.C. § 2254(e)(1). For this purpose, “the term ‘facts’ refers to ‘basic, primary, or historical

facts,’” such as witness credibility and recitals of external events.” Sleeper v. Spencer, 510 F.3d

32, 38 (1st Cir. 2007) (quoting Sanna v. DiPaolo, 265 F.3d 1, 7 (1st Cir. 2001)).

        The statutory presumption extends to “findings [that] are made by a state appellate court

as well as [those that] are made by a state trial court.” RaShad v. Walsh, 300 F.3d 27, 35

(1st Cir. 2002); see Pina v. Maloney, 565 F.3d 48, 50 (1st Cir. 2009) (“‘We take the facts as

recounted by the [SJC] decision affirming [the petitioner’s] conviction, supplemented with other

record facts consistent with the SJC’s findings.’” (quoting Yeboah-Sefah v. Ficco, 556 F.3d 53,

62 (1st Cir. 2009)). It also applies to findings that are not expressly articulated but are implicit in

court determinations. See, e.g., Teti v. Bender, 507 F.3d 50, 59 (1st Cir. 2007) (stating that the

state court’s “implicit credibility determinations . . . are exactly the type of factual

determinations to which we defer, at least short of any indication of serious error”);

Valdez v. Cockrell, 274 F.3d 941, 948 & n.11 (5th Cir. 2001) (stating in part that “[t]he

presumption of correctness not only applies to explicit findings of fact, but it also applies to

those unarticulated findings which are necessary to the state court’s conclusions of mixed law

and fact.”); Weeks v. Snyder, 219 F.3d 245, 249 (3d Cir. 2000) (affirming that “implicit factual

finding” regarding credibility is due the deference called for by § 2254(e)); cf. Marshall v.

Lonberger, 459 U.S. 422, 433-34 (1983) (finding presumption contained in prior version of

§ 2254 applicable to credibility determination that could be inferred from state-court ruling).



                                                   9
        Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 10 of 25




               2.      The petitioner cannot prevail on a claim decided at the state level
                       without overcoming a deferential standard.

       The circumstances in which federal habeas corpus relief may be awarded to a state

prisoner like the petitioner are narrowly limited. Congress has provided as follows:

       (a) The Supreme Court, a Justice thereof, a circuit judge, or a district court shall
       entertain an application for a writ of habeas corpus in behalf of a person in
       custody pursuant to the judgment of a State court only on the ground that he is in
       custody in violation of the Constitution or laws or treaties of the United States.

       ...

       (d) An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim--

               (1) resulted in a decision that was contrary to, or involved an unreasonable
               application of, clearly established Federal law, as determined by the
               Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable determination
               of the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254; see 28 U.S.C. § 2241(c) (providing in pertinent part that “[t]he writ of habeas

corpus shall not extend to a prisoner unless . . . [h]e is in custody in violation of the Constitution

or laws or treaties of the United States”).

       As the Supreme Court has affirmed, “[w]hen a federal claim has been presented to a state

court and the state court has denied relief, it may be presumed that the state court adjudicated the

claim on the merits in the absence of any indication or state-law procedural principles to the

contrary.” Harrington v. Richter, 562 U.S. 86, 99 (2011) (noting that “[t]he presumption may be

overcome when there is reason to think some other explanation for the state court’s decision is

more likely”); see Clements v. Clarke, 592 F.3d 45, 52-56 (1st Cir. 2010) (“A matter is

‘adjudicated on the merits’ if there is a ‘decision finally resolving the parties' claims, with res



                                                  10
        Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 11 of 25




judicata effect, that is based on the substance of the claim advanced, rather than on a procedural,

or other, ground.’” (quoting Teti, 507 F.3d at 56-57)). “[A] state court need not cite or even be

aware of [the Supreme Court’s] cases under § 2254(d)” for the subsection’s provisions to apply.

Richter, 562 U.S. at 98.3

       As used in subsection (d)(1) of § 2254, “the phrase ‘clearly established federal law, as

determined by the Supreme Court of the United States’ . . . refers to the holdings, as opposed to

the dicta of [the Court’s] decisions.” Williams v. Taylor, 529 U.S. 362, 412 (2000) (quoting

§ 2254(d)(1)). A state court’s decision is “contrary to” clearly established federal law only

where “the state court applies a rule that contradicts the governing law set forth in” Supreme

Court precedent or “the state court confronts a set of facts that are materially indistinguishable

from a decision of [the Supreme Court] and nevertheless arrives at a result different from

[Supreme Court] precedent.” Id. at 405-06; see Sleeper, 510 F.3d at 37-38 (making clear that

state court contradicts Supreme Court precedent where it “arrives at a conclusion opposite from

that reached by the U.S. Supreme Court on a question of law”). A state court unreasonably

applies clearly established Supreme Court precedent “if it correctly identifies the governing legal

rule but applies that rule unreasonably to the facts of a particular prisoner’s case.” White v.



3
  See, e.g., Early v. Packer, 537 U.S. 3, 8 (2002) (concluding that review under standard in
§ 2254(d) was warranted where petitioner’s jury-coercion claim was “the same claim rejected on
the merits in his direct appeal to the state appellate court,” even though state court did not cite
any federal law), rev’g Packer v. Hill, 291 F.3d 569, 578-79 & n.11 (9th Cir. 2002) (stating that
“the state court failed even to consider whether a federal constitutional violation occurred, as the
petitioner had urged; instead it addressed only issues of state law”); Clements, 592 F.3d at 52-56
(“The real question is not whether the state court opinion cited to any federal cases, but whether
the opinion addresses a fairly raised federal issue; Zuluaga v. Spencer, 585 F.3d 27, 29-32 (1st
Cir. 2009) (indicating, where pertinent part of state-court decision included no citations to
federal or state cases, but addressed the principle upon which the relevant issue turns under both
federal and state law, that “it would elevate form over substance to impose some sort of
requirement that busy state judges provide case citations to federal law (or corresponding state
law) before federal courts will give deference to state court reasoning”).
                                                 11
        Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 12 of 25




Woodall, 572 U.S. 415, 426 (2014). A state court does not, however, unreasonably apply clearly

established Supreme Court precedent by simply failing to extend that precedent to some new

area. Id. Moreover, “evaluating whether a rule application was unreasonable requires

considering the rule’s specificity. The more general the rule, the more leeway courts have in

reaching outcomes in case-by-case determinations.” Yarborough v. Alvorado, 541 U.S. 652, 664

(2004); accord Richter, 562 U.S. at 101.

       Ultimately, a state-court decision will not be found to “involve an unreasonable

application” of Supreme Court precedent unless it was objectively “more than merely erroneous

or incorrect.” Sleeper, 510 F.3d at 37-38. “[E]ven a strong case for relief does not mean the

state court’s contrary conclusion was unreasonable.” Richter, 562 U.S. at 102. The “prisoner

must show that the state court’s ruling on the claim being presented in federal court was so

lacking in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fair minded disagreement.” Id. at 103; see id. at 102 (“Section

2254(d) preserves authority to issue the writ in cases where there is no possibility fair minded

jurists could disagree that the state court’s decision conflicts with this Court’s precedents. It

goes no further.”). “[S]o long as ‘fair minded jurists could disagree’ on the correctness of the

state court’s decision,” “[a] state court’s determination that a claim lacks merit precludes federal

habeas relief.” Id. at 101 (quoting Yarborough, 541 U.S. at 664).

       The petitioner has the burden of demonstrating that the above criteria for relief are

satisfied. See, e.g., Richter, 562 U.S. at 98 (referring to “the habeas petitioner’s burden . . . [of]

showing there was no reasonable basis for the state court to deny relief”); Garlotte v. Fordice,

515 U.S. 39, 46 (1995) (recognizing that “the habeas petitioner generally bears the burden of

proof”); Healy v. Spencer, 453 F.3d 21, 29 (1st Cir. 2006) (referring to the “question of whether



                                                  12
        Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 13 of 25




the petitioner met his burden to show that [the state court’s] conclusion was objectively

unreasonable” in appeal from allowance of claim as to which standards of § 2254(d) applied).

       B.      The Petitioner Is Not Entitled to Relief on Any of His Claims.

       The petitioner is not entitled to habeas relief based on the claim in his petition. The SJC

denied the claim on its merits. Accordingly, that claim must be evaluated based on the standards

of 28 U.S.C. § 2254(d)(1), as described supra Section II.A.2. And as to that claim, the SJC’s

decision neither was contrary to nor involved an unreasonable application of clearly established

Supreme Court holdings. It follows that the petition should be denied in its entirety.

               1. The SJC Reasonably and correctly rejected the petitioner’s claim of
                  insufficient evidence

       The petitioner is not entitled to relief based on his claim that “the Commonwealth failed

to prove [his] guilt beyond a reasonable doubt.” See Petitioner’s Memorandum of Law in

Support of His Petition. Doc. No. 22 at 36-44. The SJC disagreed with the petitioner’s claim of

insufficient evidence, and its conclusion was not contrary to or an unreasonable application of

clearly established federal law. See Veiovis, 477 Mass. at 479-481.

                      a.   The SJC’s Decision

       The SJC addressed the petitioner’s claim in the following manner:

       In reviewing a claim of insufficiency of the evidence, we determine whether,
       “after viewing the evidence in the light most favorable to the prosecution, any
       rational trier of fact could have found the essential elements of the crime beyond a
       reasonable doubt” (emphasis in original). Commonwealth v. St. Hilaire, 470
       Mass. 338, 343 (2015), quoting Commonwealth v. Latimore, 378 Mass. 671, 677
       (1979). The [petitioner] notes accurately that there was no percipient witness who
       testified to the [petitioner]'s participation in the killing and dismemberment of the
       three victims, and no forensic evidence that linked him to the crimes.
       Circumstantial evidence, however, “alone may be sufficient to meet the burden of
       establishing guilt.” Commonwealth v. Woods, 466 Mass. 707, 713, cert. denied,
       134 S. Ct. 2855 (2014). We conclude that the evidence was sufficient in this case
       to support a finding beyond a reasonable doubt that the [petitioner], with the
       intent to kill, knowingly participated in the premeditated murder of the three

                                                13
Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 14 of 25




victims. See Commonwealth v. Zanetti, 454 Mass. 449, 467 (2009).

A reasonable jury could have found that the [petitioner] was aware on the Friday
before the killings that Hall planned to kill Glasser in order to silence him as a
witness. They also could find that the [petitioner] had a motive to assist Hall in
killing Glasser, because he wanted to be a member of the Hells Angels chapter
where Hall served as sergeant at arms, and helping Hall in the killing would curry
favor with Hall and cause Hall to believe him worthy of trust.

On Saturday evening, shortly before the victims were kidnapped and killed, the
[petitioner] was with Hall and Chalue at the [petitioner]'s home when they
disassembled and cleaned multiple firearms that Hall had just brought. At
approximately the time of the kidnappings and killings, the [petitioner] failed to
answer two telephone calls and a text message from his girl friend. As described
by Hall in his conversation with Casey, Hall, Chalue, and a third assailant brought
the victims to the woods in the heavy downpour of the tropical storm, killed them,
and dismembered their bodies. [FN 8] It can reasonably be inferred that the
dismemberment of the victims took a substantial period of time to accomplish and
that it would have been bloody and messy work in a tropical storm. It is therefore
probative that Hall was a passenger in what reasonably could be inferred to be the
[petitioner]'s Jeep at approximately 1:30 A.M., when Hall stopped at the Dawson
residence. It can also reasonably be inferred that Chalue and the [petitioner] were
still with Hall at approximately 5:30 A.M., because Hall purchased three candy
bars at the convenience store and a brand of cigars smoked by the [petitioner].
This inference grows stronger when one considers that the [petitioner]'s Jeep
followed Hall when he dropped the Buick off at the Dawson residence shortly
after leaving the convenience store, and that Hall immediately left in the
Jeep. Because nothing of evidentiary value was found in the Jeep, it can be
inferred that the victims' dismembered bodies by this time were in the trunk of the
Buick. The [petitioner] was still with Hall and Chalue when they returned to the
Dawson residence at 10:30 A.M., with Hall now driving the [petitioner]'s Jeep, and
continued with them to Hall's house later that morning in the Jeep, where the
[petitioner] appeared to be sleepy.

       [FN 8] Hall's statements to Casey were admissible for their truth against
       the [petitioner] because they were made to induce Casey's cooperation in
       burying the bodies and therefore were made in the course of and in
       furtherance of the joint venture. See Commonwealth v. Winquist, 474
       Mass. 517, 522 (2016), and cases cited.

There was credible evidence that a third person participated in the killings and
dismemberments with Hall and Chalue, and that the [petitioner] was the only third
person with Hall and Chalue immediately before and immediately after the
killings. Moreover, Hall was seen in the [petitioner]'s Jeep at or around the time
period when the bodies were likely being dismembered. If the [petitioner] had not
participated in the killings, it is unlikely that he would have chosen to keep

                                        14
        Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 15 of 25




       newspaper articles about the disappearance and the search for the victims in his
       apartment or that he would have referred to Hall in a conversation with Chalue as
       “our partner.” In light of this evidence, a reasonable jury could have found
       beyond a reasonable doubt that the [petitioner] was the third person who
       participated in the killings and subsequent dismemberments.

Veiovis, 477 Mass. at 479-481 (citations omitted).

                       b. An evidentiary sufficiency claim governed by § 2254(d)(1) must be
                          reviewed based on a combination of standards that together
                          require deference to the jury and the state court.

       Challenges to sufficiency of the evidence on direct review are governed by Jackson v.

Virginia, 443 U.S. 307, 319 (1979). Under the standard laid out in Jackson, “the relevant

question is whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Id. Jackson “unambiguously instructs that a reviewing court ‘faced with a

record of historical facts that supports conflicting inferences must presume—even if it does not

affirmatively appear in the record—that the trier of fact resolved any such conflicts in favor of

the prosecution, and must defer to that resolution.’” Cavazos v. Smith, 565 U.S. 1, 7 (2011) (per

curiam) (quoting Jackson, 443 U.S. at 326).

       A federal court conducting habeas review of a state court’s conclusion regarding the

sufficiency of the evidence must employ a standard that is even more favorable to the verdict

than the Jackson standard: “[A] habeas court is not to ‘ask itself whether it believes that the

evidence at the trial established guilt beyond a reasonable doubt.’” Morgan v. Dickhaut, 677

F.3d 39, 47 (1st Cir. 2012) (quoting Jackson, 443 U.S. at 318-19). “[I]t is the responsibility of

the jury—not the court—to decide what conclusions should be drawn from the evidence

admitted at trial,” and “a state court decision rejecting a sufficiency challenge may not be

overturned on federal habeas unless the decision was objectively unreasonable.” Parker v.



                                                 15
        Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 16 of 25




Matthews, 567 U.S. 37, 43 (2012) (per curiam) (quotation and citation omitted). “[W]e do not

ask, as we might on direct review of a conviction in federal court, whether the evidence was

constitutionally sufficient. We ask, instead, whether the state courts' ruling that the evidence is

constitutionally sufficient was itself ‘unreasonable’. ‘Unreasonable’ in this context means that

the decision ‘evinces some increment of incorrectness beyond mere error.’" Winfield v. O’Brien,

775 F.3rd 1, 8 (2014), citing United States v. Spinney, 65 F.3d 231, 234 (1st Cir. 1995); Leftwich

v. Maloney, 532 F.3d 20, 23 (1st Cir. 2008); see generally Hurtado v. Tucker, 245 F.3d 7, 16 (1st

Cir. 2001).

       This is a “twice-deferential standard.” Parker, 567 U.S. at 43; see Winfield 77 F.3rd at 7.

(referring to the habeas court’s “second, more limited opportunity to set aside the jury’s verdict”

when reviewing a state court’s rejection of an evidentiary sufficiency claim); see also Linton v.

Saba, 812 F.3d 112, 123 (2016) (quoting the “twice-deferential standard” discussed in Parker).

       “In practice, Jackson challenges are rarely upheld on habeas.” Brown v. O’Brien,

666 F.3d 818, 824 (1st Cir. 2012); see Sivo v. Wall, 644 F.3d 46, 50 (1st Cir. 2011) (“In practice

habeas review under Jackson . . . is reserved for unusual cases and its standard is ‘rarely met

where there is plausible evidence to support a verdict.’” (quoting Tash v. Roden, 626 F.3d 15, 20

(1st Cir. 2010))); King v. MacEachern, 665 F.3d 247, 252 (1st Cir. 2011) (same). And though

there are limits to the probative value of circumstantial evidence, “a conviction may be supported

by circumstantial evidence alone.” Morgan, 677 F.3d at 47 (quoting O’Laughlin v. O’Brien, 568

F.3d 287, 301 (1st Cir. 2009)).

       The Jackson standard has been identified as enunciating a “general standard.” Foxworth

v. St. Amand, 570 F.3d 414, 429 (1st Cir. 2009) (citing Yarborough, 541 U.S. at 664; Wright v.

West, 505 U.S. 277, 308 (1992) (Kennedy, J. concurring)). As such, habeas relief is precluded



                                                 16
         Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 17 of 25




when “it is a close question whether the state decision [on a sufficiency claim] is in error.” Id.

(citations omitted); see Magraw v. Roden, 743 F.3d 1, 5 (1st Cir. 2014) (noting that “resolving

conflicts in the evidence is customary fare for jurors”); Morgan, 677 F.3d at 48 (“[W]hen the

record is fairly susceptible to two competing scenarios, the choice between those scenarios

ordinarily is for the jury.”).

                        c. The petitioner’s claim fails

        The SJC rejected the petitioner’s claim on the merits, so its decision is entitled to review

under the rigorous standards set forth in 28 U.S.C. § 2254. In the section of its decision where

the SJC addressed the petitioner’s sufficiency of the evidence argument, the court cited a

Massachusetts case that employed a standard that is indistinguishable from the Jackson standard.

See Veiovis, 477 Mass. at 479. (“In reviewing a claim of insufficiency of the evidence, we

determine whether, ‘after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt ‘”(emphasis in original). (quoting St.Hilaire , 470 Mass. at 343, which, in turn,

quoted Latimore, 378 Mass. at 677)). The SJC’s use of a quotation from Latimore confirms that

it evaluated the petitioner’s sufficiency claim on the merits and under a standard that is not

contrary to Supreme Court precedent. See, e.g., Foxworth, 570 F.3d at 424-26 (observing that

“the sufficiency issue is essentially the same under both federal and state law and the Latimore

court transplanted the appropriate federal constitutional standard into the jurisprudence of

Massachusetts,” and thus finding that claim decided by reliance on Latimore would be reviewed

under § 2254(d), and noting that no colorable “contrary to” argument was raised).4



4
  Even if this Court were to disagree, review still would be under §2254(d). In his SJC brief, the
petitioner presented his “insufficient evidence” claim under Jackson. SA Ex. 3/ 37-38. Because
the SJC denied relief, this Court must presume that the state court adjudicated his federal
                                                 17
        Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 18 of 25




       Further, for the reasons offered below, this Court must conclude that the petitioner cannot

show that the SJC’s decision “involved an unreasonable application of” Jackson under §

2254(d)(1). The petitioner argued that the prosecution did not prove beyond a reasonable doubt

that he participated in a joint venture to kidnap and kill the victims. Doc. No. 22 at 36-44. The

evidence was sufficient, and the SJC’s decision was consistent with Jackson.

       Jackson requires a reviewing court to assess the evidence “with explicit reference to the

substantive elements of the criminal offense as defined by state law.” 443 U.S. at 324 n.16. The

petitioner was prosecuted under a theory of joint venture liability. Veiovis, 477 Mass. at 473.

Under state law, in order to establish the petitioner’s guilt as a joint venturer, the Commonwealth

had to prove, beyond a reasonable doubt, that he knowingly participated in the killing with the

required intent. Zanetti, 454 Mass. at 467-68. As the SJC reasoned, Massachusetts law dictates

that “[c]ircumstantial evidence, however, “alone may be sufficient to meet the burden of

establishing guilt.” Veiovis, 477 Mass. at 480, (quoting Woods, 466 Mass. at 713). Similarly,

the First Circuit has held, “[t]he elements of the crime charged do not have to be proven with

direct evidence; the government can use circumstantial evidence as long as the evidence, viewed

as a whole, is sufficient to warrant a reasonable jury to conclude that the defendant is guilty

beyond a reasonable doubt.” United States v. Machor, 879 F.2d 945, 948 (1st Cir. 1989); see

Magraw v. Roden, 743 F.3d 1, 6 (1st Cir. 2014) (noting that “direct evidence is not necessary to

sustain a conviction” and that said principle “is even more firmly established in connection with

the deferential approach to state-court decision making that federal habeas review demands”);

see also Desert Palace, Inc. v. Costa, 539 U.S. 90, 100 (2003) (“[W]e have never questioned the




sufficiency-of-the-evidence claim on the merits and apply the deferential, habeas standard. See
Johnson v. Williams, 568 U.S. 289, 298 (2013).
                                                 18
        Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 19 of 25




sufficiency of circumstantial evidence in support of a criminal conviction, even though proof

beyond a reasonable doubt is required. And juries are routinely instructed that ‘[t]he law makes

no distinction between the weight or value to be given to either direct or circumstantial

evidence.’” (citation omitted; second alteration in original) (citing Holland v. United States, 348

U.S. 121, 140 (1954), as “observing that, in criminal cases, circumstantial evidence is

‘intrinsically no different from testimonial evidence’”; and quoting K. O'Malley, J. Grenig, & W.

Lee, Federal Jury Practice and Instructions, Criminal § 12.04 (5th ed. 2000)); Tibbs v. Florida,

457 U.S. 31, 38 n.11 (1982) (favorably quoting statement in United States v. Lincoln, 630 F.2d

1313 (8th Cir. 1980), that, for evidentiary-sufficiency purposes, “‘The verdict may be based in

whole or in part on circumstantial evidence.’”).


       Here, there was sufficient circumstantial evidence to support the guilty verdicts. As

noted by the SJC, the jury could have found the following facts, all of which taken together

provide proof beyond a reasonable doubt that the [petitioner] was guilty of deliberately

premeditated murder. See Veiovis, 477 Mass. at 480-481. “A reasonable jury could have found

that the [petitioner] was aware on the Friday before the killings that Hall planned to kill Glasser

in order to silence him as a witness.” Id., at 480; see SA Ex. 8/183-184; 9/28, 75-78. They also

could have found that the [petitioner] “had a motive to assist Hall in killing Glasser, because he

wanted to be a member of the Hells Angels chapter where Hall served as sergeant at arms, and

helping Hall in the killing would curry favor with Hall and cause Hall to believe him worthy of

trust.” Id.; see SA Ex. 8/235-236, 244-245; 9/121; 10/110; 11/150-152; 13/142-150; 14/125, 132-

134; 15/29-30. “On Saturday evening, shortly before the victims were kidnapped and killed, the

[petitioner] was with Hall and Chalue at the [petitioner]'s home when they disassembled and

cleaned multiple firearms that Hall had just brought.” Id.; see SA Ex. 9/35-38, 96-97. The jury


                                                   19
        Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 20 of 25




was also warranted in finding that at approximately the time of the kidnappings and killings, the

[petitioner] failed to answer two telephone calls and a text message from his girlfriend, and made

no outgoing calls from his cellphone. SA Ex. 14/117-118; 15/49-50. “As described by Hall in

his conversation with Casey, Hall, Chalue, and a third assailant brought the victims to the woods

in the heavy downpour of the tropical storm, killed them, and dismembered their bodies.” Id.;

see SA Ex.10/109-110,119; 14/114-117. The jury could also have reasonably inferred that “the

dismemberment of the victims took a substantial period of time to accomplish and that it would

have been bloody and messy work in a tropical storm. Id.; see SA Ex. 6/97; 7/17, 25-26; 9/139-

140, 212; 10/28,58-59, 108-109. It is therefore significant that Hall when Hall stopped at the

Dawson residence at approximately 1:30 a.m. he was a passenger in a Jeep that reasonably could

be inferred was the petitioner’s. SA Ex. 9/130-133.

       The jury could also have reasonably inferred that Chalue and the petitioner were still with

Hall at approximately 5:30 A.M., because Hall (who didn’t smoke) purchased three candy bars at

the convenience store and a brand of cigars smoked by the petitioner and cigarettes smoked by

Chalue. See Id.; SA Ex. 9/141-147, 229; 11/134, 137-138, 146. “This inference grows stronger

when one considers that the [petitioner]'s Jeep followed Hall when [Hall] dropped the Buick off

at the Dawson residence shortly after leaving the convenience store, and that Hall immediately

left in the Jeep. Id. at 480-481; see SA Ex. 11/7-10. Because nothing of forensic (e.g.,

serological or biological) evidentiary value was found in the Jeep, it can be inferred that the

victims' dismembered bodies by this time were in the trunk of the Buick. SA Ex.12/148-150.

This was further reinforced by evidence that, following the burial of the victims’ remains, Hall

had the recently-purchase Buick, whose back seat was removed and the rear area and trunk

stripped to bare metal, crushed at a local junkyard. SA Ex. 8/285; 9/175-180; 10/87-92. The



                                                 20
          Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 21 of 25




petitioner “was still with Hall and Chalue when they returned to the Dawson residence at 10:30

A.M.,   with Hall now driving the [petitioner]'s Jeep, and continued with them to Hall's house later

that morning in the Jeep, where the [petitioner] appeared to be sleepy.” Id.. at 481; see SA Ex.

9/210-213, 219-219; 10/216.

         “There was credible evidence that a third person participated in the killings and

dismemberments with Hall and Chalue, and that the [petitioner] was the only third person with

Hall and Chalue immediately before and immediately after the killings.” Id. When Hall

described the murders to Casey, he mentioned himself, “Davey” (Chalue) and a third person who

“really enjoyed torturing and cutting them up.” SA Ex.10/119. There was additional evidence

that the petitioner had in his apartment weapons and tools consistent with those used in the

murders and dismemberments, and a collage of anatomical drawings depicting, inter alia,

dismemberments, some similar to those inflicted on the victims. SA

Ex.9/40.98;10/119;12/175,186-188,191-192,194-197;13/30,32-34;53-56,60,62-67,75-79;14/21-

22,41-44.5 “Moreover, Hall was seen in the [petitioner]'s Jeep at or around the time period

when the bodies were likely being dismembered.” Id.; see SA Ex. 9/130-133, 141-147, 210-219,

229; 10/20-25; 11/7-10; 12/134, 137-138, 141, 201-202.

         Additionally, “[i]f the [petitioner] had not participated in the killings, it is unlikely that he

would have chosen to keep newspaper articles about the disappearance and the search for the

victims in his apartment, or that he would have referred to Hall in a conversation with Chalue as

‘our partner.’” Id.; see SA Ex. 12/189; 14/150.




5
 Although not specifically mentioned in the discussion of the sufficiency of the evidence in the
SJC decision, the SJC decision referred to this as evidence of the Petitioner being the third
person. Veiovis, 477 Mass. at 481-484.


                                                    21
        Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 22 of 25




       Finally, although not specifically mentioned in the SJC decision, there was additional

evidence that a pair of binoculars and a night vision scope were found in the petitioner’s Jeep,

and that he conducted counter-surveillance of the State Police investigators after the killings. SA

Ex. 12/107-114, 139, 143-145.


       The petitioner’s reliance upon O'Laughlin v. O'Brien, 568 F.3d 287 (1st Cir. 2009), cert.

denied, 130 S. Ct. 1142 (2010), to claim that the Commonwealth’s evidence “failed to show

beyond speculation that Veiovis was present during the killing or otherwise participated in the

crimes”, Doc. No. 22 at 44, is misplaced. “In practice, Jackson challenges are rarely upheld on

habeas and O'Laughlin is a rare exception.” Brown, 666 F.3d at 824. O’Laughlin is inapposite

because, in the present case, the evidence that the petitioner highlights as “missing” was neither

central to the Commonwealth’s theory of the case nor necessary to prove any of the elements of

the crimes charged.6 Specifically, the First Circuit ruled in O'Laughlin that the Commonwealth’s

evidence of motive was “weak at best” and that much of the evidence actively contradicted the

Commonwealth's theory. O’Laughlin, 568 F.3d at 302-04. See Woods v. Medeiros, 465 F. Supp.

3d 1, 10-11 (D. Mass. 2020) (Distinguishing O’Laughlin because petitioner in Woods had “clear

motive,” circumstantial evidence was not weak, there was consciousness of guilt evidence and,

unlike in O’Laughlin, much of the evidence did not contradict the Commonwealth’s theory.).

The Court noted that the Commonwealth had argued the defendant assaulted the victim in order

to steal money, but no money was taken. O’Laughlin, 568 F.3d at 302.


6
  The lack of physical or forensic evidence, the absence of evidence regarding the specific
location of the murders or eyewitness testimony regarding the killings were not critical to the
Commonwealth’s theory. And, contrary to the petitioner’s assertions, there was evidence of an
incriminating admission, consciousness of guilt, and incriminating evidence at his apartment. SA
Ex. 9/40,98; 11/149,191-192; 12/107-114, 143-145, 175, 182, 186-189, 191-192,194-197; 13/30,
32-34, 53-56, 60,62-67, 75-79; 14/21-22, 41-44, 117-118, 146-150; 15/49-50. “The petitioner’s
reading of the record is overly optimistic.” Housen v. Gelb, 744 F. 3rd 221, 225 (2014).
                                                22
        Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 23 of 25




        Here, in stark contrast, the Commonwealth’s evidence of the petitioner’s motive – to

participate in the killings and dismemberments in order to curry favor with Adam Hall and cause

Hall to believe him worthy of trust – was not only strong, but also consistent with the entirety of

the compelling circumstantial evidence linking the petitioner to the crimes. ’The sufficiency of

the evidence in any given case must be tested against the record in that case. In performing that

analysis, ‘the minimum amount of evidence that the Due Process Clause requires . . . is purely a

matter of federal law.’ That law is exemplified by Jackson and, reasonably applied, Jackson

leads inexorably to the conclusion that the evidence presented in the petitioner's state court trial

was adequate to ground his conviction.” Housen, 744 F.3d at 227 (emphasis and alteration in

original), (quoting Coleman v. Johnson, 132 S. Ct. 2060, 2064 (2012) (per curiam)).

“Measuring the sufficiency of the evidence in a circumstantial case is not an exact science… On

review for evidentiary sufficiency, though, ‘a habeas court may not freely reweigh competing

inferences but must accept those reasonable inferences that are most compatible with the jury's

verdict.’" Id. at 226 (citing Magraw, 743 F.3d at 5). In light of the evidence in this case and all

the reasonable inferences that could be drawn from it in favor of the Commonwealth, a

reasonable jury could have reasonably concluded beyond a reasonable doubt that the petitioner

was the third person who participated in the killings and subsequent dismemberments.

        When this Court views the evidence and the reasonable inferences that could have been

drawn from that evidence in the light most favorable to the Commonwealth and resolves any

credibility issues in favor of the verdict, It should conclude that a “rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” See Morgan, 677

F.3d at 47 (citing Jackson, 443 U.S. at 318-19). There was sufficient evidence to support the




                                                  23
        Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 24 of 25




petitioner’s conviction, and the SJC’s decision was reasonable, correct, and consistent with

Jackson.

III.   CONCLUSION

       For the foregoing reasons, this Court should deny the petition in its entirety and enter

judgment in favor of the respondent and against the petitioner.



                                                     Respectfully submitted,

                                                     MAURA HEALEY
                                                     Attorney General


                                                      /s/ David F. Capeless

                                                     David F. Capeless (BBO #072570)
                                                     Special Assistant Attorney General
                                                     Criminal Bureau
                                                     One Ashburton Place
                                                     Boston, Massachusetts 02108
                                                     (413) 447-5530
                                                     david.f.capeless@state.ma.us

Dated: December 31, 2020




                                                24
        Case 4:18-cv-11632-TSH Document 23 Filed 12/31/20 Page 25 of 25




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document was filed through the ECF system on December 15,

2020, and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF), including Dana Curhan, Esq., counsel for the petitioner in this matter.

There are no non-registered participants involved in this case.


Dated: December 31, 2020                              /s/ David F. Capeless
                                                      David F. Capeless




                                                 25
